Case 1:19-cv-01011-JRS-TAB Document 62 Filed 09/11/20 Page 1 of 2 PageID #: 447




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 LAYLA CHRISTINA MIHUTI,                              )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:19-cv-01011-JRS-TAB
                                                      )
 MID AMERICA CLINICAL LABORATORIES,                   )
 LLC,                                                 )
                                                      )
                               Defendant.             )

                        ORDER ON SEPTEMBER 3, 2020, HEARING

        The parties appeared by counsel September 3, 2020, for a hearing on pending motions.

 For the reasons more fully set forth on the record, the Court made the following rulings:

        1.      Plaintiff's motion for protective order [Filing No. 59] is denied. The parties shall

                file a Uniform Stipulated Protective Order by September 10, 2020. If either party

                believes that order needs to be modified, they may file a motion seeking such

                relief, provided, however, that the Court is not inclined to modify the protective

                order as requested at the September 3 hearing.

        2.      Plaintiff's motion for leave of Court to seek publication [Filing No. 52] is

                denied. This motion seeks improper, advisory, injunctive relief, and smacks of a

                fishing expedition.

        3.      Defendant's motion for leave to file sur-reply [Filing No. 60] is granted, and the

                sur-reply attached to that motion is deemed filed as of the date of this order.

        4.      Plaintiff's motion to quash [Filing No. 53] is granted in part and denied in

                part. The motion is denied as moot to the extent it seeks to quash production of

                documents subpoenaed from SpecialityCare, because Defendant has agreed to
Case 1:19-cv-01011-JRS-TAB Document 62 Filed 09/11/20 Page 2 of 2 PageID #: 448




               treat these documents as confidential and subject to the protective order. The

               motion is granted as to all documents Plaintiff asserts are protected by the

               attorney client privilege, provided, however, for every document withheld

               Plaintiff shall produce a privilege log by September 17, 2020. The motion to

               quash is denied in all other respects, and any responsive documents shall be

               produced by September 17, 2020.



        Date: 9/11/2020



                                                 _______________________________
                                                 Tim A. Baker
                                                 United States Magistrate Judge
                                                 Southern District of Indiana




 Distribution to all counsel of record via CM/ECF
